FILED
                            NOT FOR PUBLICATION
                                                                              MAR 21 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LABORERS’ INTERNATIONAL                          No.   17-15209
UNION OF NORTH AMERICA LOCAL
UNION NO. 783; et al.,                           D.C. No.
                                                 2:14-cv-01612-MCE-KJN
              Plaintiffs-Appellees,

 v.                                              MEMORANDUM*

HOLLAND & HART, LLP, Counsel for
Defendants; et al.,

              Appellants,

  v.

MAMMOTH PACIFIC, LP, a California
Limited Partnership; et al.,

              Defendants.


                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                            Submitted March 16, 2018**
                             San Francisco, California

Before: PAEZ and IKUTA, Circuit Judges, and ADELMAN,*** District Judge.

      Mammoth Pacific LP and Holland & Hart LLP appeal the district court’s

decision imposing sanctions in the amount of $1,500. We have jurisdiction under

28 U.S.C. § 1291.

      To the extent the district court based its decision to sanction defendants on

the grounds that their filings were frivolous and violated the court’s warning not to

use footnotes to avoid page limits, the district court did not abuse its discretion.

See Zambrano v. City of Tustin, 885 F.2d 1473, 1477, 1484 (9th Cir. 1989). But to

the extent the district court based its decision on the ground that the defendants’

filings exceeded the page limits set by the Pretrial Scheduling Order, it was clearly

erroneous. The court failed to recognize that it had set different page limits in its

subsequent October 4, 2016 order (30 pages for dispositive motions and responses,

15 for replies), which were not violated by the defendants’ 29-page summary

judgment motion, and 30-page response. (The 19-page reply brief did exceed the

page limit set by the October 4th order.) Because the district court clearly erred in

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
                                           2
disregarding its October 4th order, we vacate and remand for a determination of

whether sanctions are appropriate in light of the correct page limits. Each party

will bear its own costs on appeal.

      VACATED AND REMANDED.




                                         3